EX-10.62.07

 
SECOND AMENDMENT TO LOAN AGREEMENT
 
This SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”), is made and entered
into as of December 29, 2008 (the “Effective Date”), among ESC-ARBOR PLACE, LLC,
a Washington limited liability company (the “Borrower”), the Lenders party
hereto, and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as
administrative agent and collateral agent for the Lenders party to the Loan
Agreement described below (in such capacity, and together with its successors
and permitted assigns, the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Lenders and the Agent are parties to that certain Loan
Agreement, dated June 30, 2006, as amended by First Amendment thereto dated
December 20, 2007 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Loan Agreement”; capitalized terms used but not
defined in this Amendment have the meanings given in the Loan Agreement),
whereby Lenders have committed to make certain loans and other extensions of
credit to Borrower upon the terms and conditions set forth therein; and
 
WHEREAS, in connection with the repayment of the Arkansas Loan, Borrower has
requested that the Lenders and the Agent, and the Lenders and the Agent have
agreed to, subject to terms and conditions set forth herein, make certain
modifications to the Loan Agreement as further set forth herein; and
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Amendments to Loan Agreement.  Subject to the terms and conditions
of this Amendment, from and after the Effective Date the Loan Agreement shall be
amended as follows:
 
(a)           Section 2.2 of the Loan Agreement is hereby amended by deleting
such section in its entirety and substituting in lieu thereof, the following:
 
“Section 2.2                                Interest Rate; Late Charge
 
 
The outstanding principal balance of the Loan (including any amounts added to
principal under the Loan Documents) shall bear interest at a rate of interest
equal to nine and two hundred twenty-nine thousandths of one percent (9.229%)
per annum (the "Interest Rate").  Interest shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the date on which
the immediately preceding payment was due. If Borrower fails to pay any
installment of interest or principal within five (5) days after the date on
which the same is due, Borrower shall pay to Agent a late charge on such past
due amount, as liquidated damages and not as a penalty, equal to the greater of
(a) interest at the Default Rate on such amount from the date when due until
paid, and (b) five percent (5%) of such amount, but not in excess of the maximum
amount of interest allowed by applicable law.  While any Event of Default
exists, the Loan shall bear interest at the Default Rate.”

 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Section 2.5 of the Loan Agreement is hereby amended by deleting
such section in its entirety and substituting in lieu thereof, the following:
 
“Section 2.5                                Prepayment.
 
 
At any time on or after January 1, 2009, Borrower may prepay any of the
outstanding principal balance of the Loan in full at any time.  If the Loan is
accelerated for any reason other than casualty or condemnation, Borrower shall
pay, in addition to all other amounts outstanding under the Loan Documents, a
prepayment premium ("Prepayment Premium") equal to one percent (1%) of the
outstanding principal balance of the Loan. Upon any prepayment of the Loan
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise), Borrower shall pay Lender, for the benefit of Lender
the Breakage Amount.  “Breakage Amount” means an amount, as reasonably
calculated by Lender, equal to the amount of any losses, expenses, liabilities
(including, without limitation, any loss (including interest paid) and lost
opportunity cost in connection with the re-employment of such funds) that Lender
or its Affiliates may sustain in its capacity as a counterparty to any swap,
collar, hedge or other instrument relating specifically to the Loan as a result
of any prepayment of the Loan (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise).”

 
(c)           Section 2.9 Defeasance of the Loan Agreement is hereby amended by
deleting such section in its entirety and replacing it with “Section 2.9
[Reserved]”.
 
(d)           Section 7.28 of the Loan Agreement is hereby amended by deleting
such section in its entirety and substituting in lieu of the following:
 
“(a)
Commencing on September 30, 2008, and as of the last day of each calendar
quarter thereafter during the term of the Loan, the average daily occupancy at
the Project for the immediately preceding three (3) month period shall be
greater than eighty-five percent (85%) of the average daily occupancy at both
the Project for the three (3) month period immediately preceding the
Closing.  “Occupancy” under this Section 7.28(a) shall mean beds occupied by a
resident at the Project and paying at least applicable Medicare, Medicaid or
insurance reimbursement rates.

 
(b)  
Commencing on September 30, 2008, and as of the last day of each calendar
quarter thereafter during the term of the Loan, the Debt Service Coverage Ratio
(as determined by Agent) for the immediately preceding six (6) month period
shall equal or exceed 0.90:1.00 and the Project Yield (as determined by Agent)
for the immediately preceding six (6) month period shall equal or exceed ten
percent (10.0%).”



(e)           Section 9.14 of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with “Section 9.14  [Reserved]”.


(f)           Schedule I of the Loan Agreement is hereby amended as follows:


(i)           The definition of Debt Service Coverage Ratio is hereby amended by
deleting the following sentence from the end of the definition of such term:

 
 

--------------------------------------------------------------------------------

 

“For purposes of Section 7.28(b), Debt Service Coverage Ratio shall mean the
ratio of (i) the sum of the Net Operating Income (calculated in accordance with
Schedule II attached hereto) from the Project and the Net Operating Income from
the Arkansas Project, each taken as a whole, for a particular period, to (ii)
the sum of the payments of interest due on the Loan and the payments of interest
due on the Arkansas Loan for the same period plus principal and amortization
during the same period.”


(ii)           The definition of Project Yield is hereby amended by deleting the
following sentence from the end of the definition of such term:


“For purpose of Section 7.28(b), Project Yield shall mean the ratio, expressed
as a percentage, of (a) the sum of the annualized Net Operating Income for the
Project plus the annualized Net Operating Income for the Arkansas Project, each
taken as a whole, as determined by Agent for a particular period, to (b) the sum
of the outstanding principal balance of the Loan plus the outstanding principal
balance on the Arkansas Loan.”


(g)           Schedule I of the Loan Agreement is hereby further amended by
deleting the defined term Arkansas Project”.


(h)           Any and all references in the Loan Agreement to the “Arkansas
Borrower,” the “Arkansas Loan,” the “Arkansas Loan Agreement,” the “Arkansas
Mortgages,” the “Arkansas Mortgage Amendments” and the “Arkansas Note” shall be
and hereby are of no further force and effect.


2.           Representations and Warranties.  Borrower hereby represents and
warrants to the Agent and Lenders that this Amendment has been duly authorized,
executed and delivered by Borrower and that, after giving effect to the
amendments set forth in Section 1 of this Amendment, (a) neither an Event of
Default nor any event that, with the passage of time or notice or both, would,
unless cured or waived, become an Event of Default, has occurred and is
continuing as of this date, and (b) all of the representations and warranties
made by Borrower or Guarantor in the Loan Agreement  or any other Loan Document
are true and correct in all material respects on and as of the date of this
Amendment (except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date).


3.           Guarantor Acknowledgement.
 
(a) Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Loan Agreement and this Amendment.  Guarantor hereby confirms that its
Guaranty and the Guaranty of Payment and Performance (the “Guaranty Agreement”)
to which it is a party or otherwise bound will continue to guarantee to the
fullest extent possible in accordance with such Guaranty Agreement, the payment
and performance of all of the “Liabilities” as such term is defined in the
Guaranty Agreement.
 
(b) Guarantor acknowledges and agrees that its Guaranty and the Guaranty
Agreement to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.  Guarantor represents and warrants
 

 
 

--------------------------------------------------------------------------------

 

that all representations and warranties contained in the Loan Agreement, this
Amendment and the other Loan Documents to which it is a party or otherwise bound
are true, correct and complete in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.
 
(c) Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor is not required by the
terms of the Loan Agreement or any other Loan Document to consent to the
amendments of the Loan Agreement effected pursuant to this Amendment and (ii)
nothing in the Loan Agreement and this Amendment or any other Loan Document
shall be deemed to require the consent of Guarantor to any future amendments to
the Loan Agreement.
 
4.           Conditions to Effectiveness.  This Amendment shall be effective as
of the Date of this Amendment upon the receipt by Agent of:
 
(a)           counterparts of this Amendment, duly executed, completed and
delivered by GE Capital as Lender, Agent, Borrower and Guarantor; and
 
(b)           payoff in full of the loan on the Arkansas Project; and
 
(c)           an amendment fee paid by Borrower to Agent in the amount of
$78,000 in immediately available funds (the “Amendment Fee”) in connection with
this Amendment; such Amendment Fee is non-refundable and shall be deemed to be
fully earned and payable on the date hereof.
 
5.           Reimbursement of Expenses.  Borrower hereby agrees that it shall
reimburse the Agent on demand for all reasonable costs and expenses (including
without limitation reasonable attorneys’ fees) incurred by the Agent in
connection with the negotiation, documentation and consummation of this
Amendment and the other documents executed in connection herewith and therewith
and the transactions contemplated hereby and thereby.
 
6.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
 
7.           Severability of Provisions.  Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, Borrower hereby waives
any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
8.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed counterpart of a
 

 
 

--------------------------------------------------------------------------------

 

signature page of this Amendment by facsimile or e-mail image shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
9.           Effect of this Amendment.  Except as specifically set forth in
Section 1 of this Amendment, no other amendments, changes, modifications,
consents or waivers to the Loan Documents are intended or implied and in all
other respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof.  To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment shall control.  The Loan Agreement and this
Amendment shall be read and construed as one agreement.
 
10.           Entire Agreement.  The Loan Agreement and this Amendment embody
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.
 


 
[remainder of page intentionally left blank]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to Loan
Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
BORROWER:


ESC-ARBOR PLACE, LLC


By: /s/ Eric Mendelsohn
Name: Eric Mendelsohn
Title: SVP Corporate Development






GUARANTOR:


EMERITUS CORPORATION


By: /s/ Eric Mendelsohn
Name: Eric Mendelsohn
Title:  SVP Corporate Development









 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:


GENERAL ELECTRIC CAPITAL CORPORATION




By:                  /s/ Ellen
Ross                                                      
      Name: Ellen Ross
        Title:   Its Duly Authorized Signatory





 
 

--------------------------------------------------------------------------------

 
